Citation Nr: 0915241	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-17 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral groin 
strain.

2.  Entitlement to service connection for right hand, fifth 
metacarpophalangeal joint (claimed as right knuckle).

3.  Entitlement to service connection for a gum disorder.

4.  Entitlement to service connection for dry eye syndrome.

5.  Entitlement to an initial evaluation in excess of 20 
percent disabling for degenerative disc disease, cervical 
spine.

6.  Entitlement to an initial evaluation in excess of 10 
percent disabling for degenerative disc disease, lumbar 
spine.

7.  Entitlement to an initial evaluation in excess of 10 
percent disabling for tendonitis, right elbow.  

8.  Entitlement to an initial evaluation in excess of 10 
percent disabling for bursitis/tendonitis, right shoulder.

9.  Entitlement to an initial evaluation in excess of 10 
percent disabling for patellofemoral syndrome, right knee.

10.  Entitlement to an initial evaluation in excess of 10 
percent disabling for patellofemoral syndrome, left knee.

11.  Entitlement to an initial compensable evaluation for 
scar, left second toe.  

12.  Entitlement to an initial compensable evaluation for 
scar, left thumb.  

13.  Entitlement to an initial compensable evaluation for 
actinic keratosis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to October 
2004.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

It is noted that although an October 2008 rating decision 
assigned increased initial ratings for the Veteran's service-
connected cervical and lumbar spine, right elbow, right 
shoulder, and knees, effective from the date following the 
Veteran's discharge from active duty service; inasmuch as 
higher evaluations are available for these disorders and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the claims for higher evaluations remain viable 
on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Based on a review of the brief statements from the Veteran, 
it is unclear whether he may be seeking entitlement to VA 
outpatient dental treatment.  The United States Court of 
Appeals for Veterans Claims (Court) specifically has held 
that a claim for service connection for a dental disorder is 
also a claim for VA outpatient dental treatment.  Mays v. 
Brown, 5 Vet. App. 302 (1993).  The Veteran's present claim 
has been treated by the agency of original jurisdiction (AOJ) 
as a straightforward claim for service connection and 
compensation.  The issue of entitlement to outpatient dental 
treatment has not been adjudicated by VA, and is not 
currently in appellate status.  However, the RO should 
contact the Medical Administrative Service (MAS) of the 
nearest VA Medical Center and inform them as to this issue, 
in order for the MAS to take appropriate action, since the 
MAS, not the RO, processes claims for eligibility for VA 
outpatient dental treatment.  Kellar v. Brown, 6 Vet. 
App. 157 (1994).

The issue of entitlement to service connection for dry eyes 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of record which 
shows a current diagnosis of a disorder manifested by 
bilateral groin strain.

2.  There is no competent medical evidence of record which 
shows a current diagnosis of a disorder of the right hand, 
fifth metacarpophalangeal joint (claimed as right knuckle).

3.  By regulation, periodontal disease (gum disease) may be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.

4.  The service-connected cervical spine disability is not 
shown for any period to have been manifested by forward 
flexion of the cervical spine of 15 degrees or less, or 
favorable ankylosis of the entire cervical spine, or 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.

5.  The service-connected lumbar spine disability is not 
shown for any period to have been manifested by forward 
flexion limited to 60 degrees or less; a combined range of 
motion of the thoracolumbar spine less than 120 degrees; or 
findings of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour.

6.  The service-connected right elbow tendonitis is not shown 
for any period to have been manifested by flexion limited to 
at least 90 degrees, extension limited to at least 75 
degrees, or objective findings of neurological symptoms.

7.  The service-connected right shoulder bursitis/tendonitis 
is not shown for any period to have been manifested by 
(major) arm motion limited at shoulder level, including as a 
result of pain and dysfunction.

8.  The service-connected patellofemoral syndrome, right and 
left knee, is not shown for any period to have been 
manifested by a functional loss that equates with flexion 
being limited to 60 degrees or less or extension limited to 
less than 10 degrees for either knee and neither lateral 
instability, recurrent subluxation nor episodes of locking or 
effusion are objectively demonstrated.

9.  Throughout the appeal period, the Veteran's scars on the 
left second toe and left thumb have not been more than 39 sq. 
cm. in size, painful or tender, unstable, subject to 
ulceration, or productive of limitation of function.

10.  Throughout the appeal period, the Veteran's actinic 
keratosis has been productive of scattered actinic lesions 
over the scalp, forehead, and forearms that have affected 
approximately one to two percent of the total body surface 
area and less than one percent of the exposed body surface 
area and has not been manifested by disfigurement, 
ulceration, exudation, constant itching, or exfoliation.


CONCLUSIONS OF LAW

1.  A disorder manifested by bilateral groin strain was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2008).

2.  A disorder of right hand, fifth metacarpophalangeal joint 
(claimed as right knuckle), was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2008).

3.  There is no legal entitlement to compensation benefits 
for a gum disorder.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2007).

4.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected cervical spine 
disability have not been met for any period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2008).

5.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected lumbar spine 
disability have not been met for any period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2008).

6.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's right elbow tendonitis have not been met 
for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5206-5024 
(2008).

7.  The criteria for an evaluation in excess of 10 percent 
for right shoulder bursitis/tendonitis are not met for any 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71(a), Diagnostic Code 5201-5019 (2008).

8.  The criteria for an evaluation greater than 10 percent 
for right knee patellofemoral syndrome have not been met for 
any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5260-5014 (2008).

9.  The criteria for an evaluation greater than 10 percent 
for left knee patellofemoral syndrome have not been met for 
any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5260-5014 (2008).

10.  The criteria for an initial compensable disability 
rating for scar, left second toe, have not been met for any 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2008).

11.  The criteria for an initial compensable disability 
rating for scar, left thumb, have not been met for any 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2008).

12.  The criteria for an initial compensable disability 
rating for actinic keratosis have not been met for any 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

Here, a letter dated in February 2005 and provided to the 
appellant prior to the rating decisions on appeal satisfied 
the VCAA's duty to notify provisions as this letter discussed 
the requirements for establishing his entitlement to service 
connection.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for service-
connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Since, however, the 
Veteran's claims for increased initial ratings are being 
denied, no effective date will be assigned.  Therefore, there 
can be no possibility of prejudicing him, even if VA did not 
provide VCAA notice concerning these downstream elements of 
his claim because they are moot.  Nevertheless, VA provided 
this notice in letters dated in September 2006 and July 2008.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores at 43-44.

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings, as in the present 
case, the additional notice requirements set forth in 
Vazquez-Flores do not apply.  Courts have held that once 
service connection is granted the claim is substantiated, and 
additional notice as to downstream elements of the claim, 
(disability rating and effective date) is not required.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, it is 
noted that the requirements set forth in Vazquez-Flores do 
not apply to the increased initial rating claims presently on 
appeal.  Nevertheless, the Board observes that the Veteran 
was informed of the relevant law and regulations pertaining 
to his claims to include as contemplated in the recent 
Vazquez-Flores decision in July 2008.  

As for the duty to assist, the RO has obtained the Veteran's 
service treatment records, VA examination reports, records 
from the Pensacola Naval Hospital, and written 
communications.  Overall, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to his gum condition claim.  However, as will be 
discussed in detail below, in light of the uncontroverted 
facts (which indicate that he did not sustain dental trauma 
in service) the Board finds that an examination is 
unnecessary to decide this claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).



Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service or for 
aggravation of a pre-existing condition during service beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.306.  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit Court has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between his/her service and the disability.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Hand and Bilateral Groin

The Veteran claims service connection is warranted for 
bilateral groin strain and right hand, fifth 
metacarpophalangeal joint.  Specifically, he recalls 
sustaining groin strain in 1984 during training doing flutter 
kicks with flippers on and injury to the right right fifth 
metacarpophalangeal joint approximately 12 years previously 
when he was working on an aircraft and it was splinted.  

The service treatment records reflect treatment for a single 
episode of muscle strain to the groin in 1984.  His 
separation examination report reflects no findings referable 
to groin strain.  These records are silent with respect to 
right hand, fifth metacarpophalangeal joint, complaints.  

The September 2005 report of VA examination reflects the 
Veteran's recollection of treatment for groin strain in 
service, which he reported resolved and he has had no chronic 
problems with either groin ever since.  The examiner provided 
no findings or diagnosis of groin impairment.  

With respect to the right fifth metacarpophalangeal joint, 
the Veteran reported a history of injury that occurred about 
12 years previously when he was working on an aircraft.  
There was no fracture and it was splinted.  He reported 
current symptoms of soreness, swelling and stiffness in the 
knuckle with flare-ups upon repetitive gripping and direct 
pressure.  Examination of the hands revealed some tenderness 
to palpation over the right fifth metacarpophalangeal joint 
and mild swelling.  Range of motion was normal and the 
Veteran was able to approximate the median and transverse 
folds with all fingertips as well as oppose the thumbs to all 
fingertips without difficulty.  He had 5/5 grip strength 
bilaterally and there was no crepitation noted of either 
hand.  There was no muscle atrophy of the hypothenar or 
thenar muscles.  He had mild bony prominence over the fifth 
metacarpophalangeal joint of the right hand.  X-ray of the 
hand was normal and the diagnosis was no chronic right hand 
condition identified.  

The December 2008 VA examination report is silent with 
respect to complaints or findings referable to the groin or 
right fifth metacarpophalangeal joint.  

Neither these examination reports nor any other medical 
evidence of record reflects that the Veteran has been 
diagnosed with groin strain or a disorder of the right hand, 
fifth metacarpophalangeal joint.  Thus, even if the Veteran 
sustained a groin or right hand, fifth metacarpophalangeal 
joint, injury in service, there is no competent medical 
evidence that he currently has a disability as a result of 
such injury.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that VA's and the Court's interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

While the Board has considered the Veteran's complaints of 
right hand, fifth metacarpophalangeal joint, pain, stiffness 
and swelling, the Court has held that a symptom alone without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999).  The notable exception to this 
rule is 38 C.F.R. § 3.317, which permits, in some 
circumstances, service connection of signs or symptoms that 
are objective indications of chronic disability, even though 
such disability is due to undiagnosed illness.  This 
exceptiong is inapplicable to the Veteran's claims.  

Gum Disorder

Service dental treatment records show that the Veteran 
received dental treatment, to include for gingivitis, 
periodontitis, and calculus.  An April 2004 Report of Medical 
History in connection with his retirement examination 
reflects that the Veteran reported a history of severe tooth 
and gum trouble and he explained that he had sensitive gums 
at the back right.  The Report of Medical Examination notes 
no dental defects and disease.  Post service treatment 
reports are silent with respect to dental complaints or 
findings.  

Dental disabilities which may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150 
(2008).  These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916 (2008).  Dental regulations provide that treatable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease is considered service-connected solely for purposes 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161 (2008).

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability was incurred while engaging in combat.

The Veteran is seeking service connection for a gum disorder.  
After careful review of the record, the Board finds that the 
preponderance of the evidence is against the claim.

Recent treatment records do not reflect the presence of gum 
(periodontal) disease.  Whether, however, the Veteran suffers 
from periodontal disease is immaterial for compensation 
purposes because the condition is not recognized by the 
applicable regulations as a disability for which VA 
compensation may be granted.  See 38 C.F.R. § 3.381.  While 
gum disease may be service-connected for purposes of 
determining entitlement to dental examinations and/or 
outpatient dental treatment under 38 C.F.R. Part 17, such a 
question is not before the Board.  Rather, the question at 
issue is entitlement to compensation benefits based on 
claimed gum disease.  The benefit which the Veteran seeks is 
barred by regulation.  Therefore, there is no basis on which 
the Board might grant entitlement to service connection for 
gum disease at this time.  See 38 C.F.R. § 3.381

Finally, with respect to the Veteran's claims for service 
connection for groin strain, right hand fifth 
metacarpophalangeal joint, and gum disorder, the Board 
emphasizes that his personal opinion as to the etiology of 
these disorders, no matter how sincere, is insufficient to 
establish service connection.  As a layman, he simply is not 
competent to offer an opinion on matters of medical 
expertise, including diagnosis and causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  He is only competent to testify 
as to his symptoms and complaints, not to determine the 
diagnosis or cause of his disorders.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).

Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In this regard, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In addition, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. Brown, 12 Vet. App. 119, 126 
(1999).

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In the assignment of diagnostic code numbers, hyphenated 
diagnostic codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, with the residual condition added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2008).

Degenerative Joint Disease Cervical and Lumbar Spine

The service-connected degenerative joint disease, cervical 
and lumbar spine, disabilities are currently evaluated as 20 
percent and 10 percent disabling, respectively, under 
Diagnostic Code 5243 for intervertebral disc syndrome.  The 
Veteran contends that these disabilities are productive of 
greater impairment than reflected by the schedular ratings 
currently assigned.  

Under Diagnostic Code 5003 for degenerative arthritis, 
ratings are based on the limitation of motion of the affected 
joint or joints.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

Intervertebral disc syndrome is rated under the General 
Rating Formula or under the Formula For Rating Intervertebral 
Disc Syndrome Based On Incapacitating Episodes (Formula for 
Rating Incapacitating Episodes), whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243; see also 
38 C.F.R. § 4.25 (2008).

The General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, and 
encompassing Diagnostic Codes 5235 through 5243, provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching, in the area of the spine 
affected by the residuals of injury or disease, a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.

A 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

When applying the Formula for Rating Incapacitating Episodes, 
Diagnostic Code 5243 provides that, if there are 
incapacitating episodes having a total duration of at least 
one week but less than two week during the past 12 months, a 
minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.  38 C.F.R. § 4.71a.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

With respect to the cervical spine, the medical evidence 
consists of treatment reports from Pensacola Naval Hospital 
and VA examinations dated in September 2005 and December 
2008.

Records from Pensacola Naval Hospital reflect the Veteran's 
complaints of cervical radiculopathy and note that 
electromyogram/nerve conduction velocity (EMG/NCV) study 
revealed a left C5-6 and C8-T1 radiculopathy and evidence 
suggestive of a left peroneal neuropathy.  Subsequent 
radiologic examination revealed degenerative changes, C3-C4, 
C4-C5, and C5-C6, with posterior bulges at all three of these 
levels.  The examiner noted that none of these bulges touched 
the cord or caused any apparent degree of neural foraminal 
stenosis, no compression deformity was seen and no 
paravertebral soft tissue swelling was identified.  

The September 2005 report of VA examination reflect the 
Veteran's complaints of chronic neck pain.  He reported 
fairly constant soreness in the left and right distal 
cervical region.  He also reported that this causes a lot of 
posterior tension headaches.  The Veteran complained of a lot 
of stiffness in his neck with frequent popping or cracking 
and flare-ups when he keeps his head in one position for any 
prolonged time, either in a flexed position or rotated from 
side to side.  He also complained of numbness that is present 
about 90 percent of the time in the left entire upper 
extremity and extends into the last two fingers of the left 
hand.  The examiner noted no incapacitating episodes in the 
past year.  The Veteran reported no limitations, with the 
exception of prolonged driving limited due to his neck 
impairment.  He reported that, most of the time, he had no 
limitations at work repairing aircraft components.  However, 
he occasionally had to get into a position with his head 
flexed or twisted for 45 minutes or more, causing a lot of 
aggravation and strain to the neck.  

Upon musculoskeletal examination, there was tenderness to 
palpation on the left at C4 and the right at C4 through C6.  
He was nontender over spinous processes.  Range of motion 
testing revealed flexion to 45 degrees, extension to 25 
degrees, and rotation on the left to 68 degrees, without 
pain.  Rotation to the right was to 75 degrees and lateral 
flexion to the left was to 30 degrees, with pain.  He also 
had 35 degrees of lateral flexion on the right without pain.  
There was no additional limitation in range of motion with 
repitive use.  The diagnoses included degenerative disc 
disease with posterior disc bulges at C3-C6 without cord 
impingement or foraminal stenosis but with a C5-C6 and C8-T1 
radiculopathy on the left (sensory).  

A September 2008 report of VA examination notes the Veteran's 
complaints of progressive, daily neck pain associated with 
stiffness and decrease in range of motion.  He described the 
pain as localized in the cervical spine with some radiation 
down into the right and left posterior shoulder and neck 
region.  He also reported flare-ups of sharp pain two to 
three time a week lasting for several days.  

Physical examination of the cervical spine revealed moderate 
tenderness to palpation as well as palpable tenderness along 
the paraspinal region.  Forward flexion was from zero to 40 
degrees, extension was from zero to 10 degrees, right and 
left lateral flexion was from zero to 20 degrees, and right 
and left lateral rotation was from zero to 45 degrees.  The 
examiner noted some pain with range of motion with gravity 
and against resistence, repetitive range of motion times 
three caused increase in pain, and there was some weakness 
and fatigue but no lack of endurance or incoordination.  The 
examiner was unable to express additional limitation of 
motion without resorting to mere speculation.  X-ray 
examination of the cervical spine revealed no abnormality 
other than straightening of the usual lordosis of the 
cervical spine which can be related to muscle spasm or 
positioning.  The diagnoses included cervical spine myofacial 
strain without radiculopathy and, despite complaints of 
radiculopathy, left upper extremity, no objective findings to 
substantiate diagnosis.  

While the Veteran has reported that his cervical spine 
disability has progressively worsened, these records do not 
indicate a worsening in range of motion or incapacitiating 
espisodes so as to warrant a higher evaluation for this 
disability.  Based on the lay and medical evidence set forth 
above, the Board concludes that an evaluation in excess of 20 
percent for the cervical spine disability is not warranted 
for any period of the increased rating claim.

In order to warrant a higher evaluation in this case, the 
Veteran's cervical spine disability must be manifested by 
forward flexion of the cervical spine of 15 degrees or less, 
or favorable ankylosis of the entire cervical spine, or must 
have been productive of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a.  In this case, 
there is no evidence of incapacitating episodes related to 
the Veteran's cervical spine disability.  The range of motion 
testing of the Veteran's cervical spine has consistently 
revealed flexion of well over 15 degrees.  There are also no 
findings that indicate favorable ankylosis of the entire 
cervical spine.

With respect to the lumbar spine, the medical evidence 
consists of the September 2005 and September 2008 VA 
examination reports.  

The Veteran's September 2005 report of VA examination 
reflects his complaints of soreness in the mid lumbar spine, 
extending onto the right and left paravertebral region.  He 
reported flare-ups occur with bending over with his arms 
outstretched, any heavy lifting, and prolonged standing.  He 
also complained of intermittent numbness and tingling in the 
posterior calf and lateral foot.  The examiner noted no 
incapacitating episodes and no daily or work limitations due 
to the lumbar spine.  

Upon physical examination, there were no paravertebral muscle 
spasms and the lumbar spine revealed tenderness to palpation 
over the spinous process at S1 and right paraspinally at S1.  
He had normal lordosis of the lumbar spine, straight leg 
raise was to 75 degrees bilaterally, and negative for 
radiculopathy.  Flexion was to 90 degrees without pain, 
extension was to 35 degrees with pain, rotation was to 40 
degrees bilaterally without pain, and lateral flexion was to 
32 degrees bilaterally with pain.  The Veteran had no 
additional limitation in range of motion with repetitive use.  
X-ray examination of the lumbar spine was read as normal.  
The diagnoses included triggerpoint of mid right thoracic 
spine - recurrent mechanical low back syndrome.  

Similarly, upon VA examination in September 2008, the Veteran 
complained of thoracolumbar stiffness with some muscle spasm 
in the lumbar area which had been progressive over the years.  
He reported a sharp pain every couple of weeks which lasted a 
couple of days.  This pain was localized in the lumbar area 
and radiating into both sides but not into the lower 
extremities.  

Physical examination of the thoracolumbar spine revealed 
minimal tenderness over the paraspinal region, no tenderness 
over the lumbar spine, well developed paraspinal musculature, 
and no evidence of any scoliosis or kyphosis.  Range of 
motion testing revealed forward flexion from zero to 85 
degrees, extension from zero to 25 degrees, right and left 
lateral flexion from zero to 25 degrees, and right and left 
lateral rotation from zero to 45 degrees.  Straight leg 
raising was normal bilaterally and repetitive range of motion 
times three did not reveal any pain, fatigue, weakness, lack 
of endurance, or incoordination.  The examiner noted that 
additional limitation due to flare-ups cannot be determined 
without resorting to mere speculation.  X-ray studies of the 
lumbar spine revealed minimal narrowing of the L5-S1 disc 
space otherwise normal lumbar spine.  The diagnoses included 
lumbar spine degenerative disc disease without radiculopathy.  

While the Veteran has reported that his lumbar spine 
disability has progressively worsened, these records do not 
indicate a worsening in range of motion or incapacitiating 
espisodes so as to warrant a higher evaluation for this 
disability.  Based on the lay and medical evidence set forth 
above, the Board concludes that an evaluation in excess of 10 
percent for the lumbar spine disability is not warranted for 
any period of the increased rating claim.

In the instant case, there is no evidence of record showing 
forward flexion of the thoracolumbar spine of 60 degrees or 
less, no evidence of a combined range of motion of the 
thoracolumbar spine of 120 degrees or less and no evidence of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Consequently, a rating in excess 
of 10 percent under the General Formula is not warranted. 

The Board acknowledges that the Veteran's cervical and lumbar 
spine is productive of pain and thus recognizes the 
application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  
Nevertheless, higher compensation is not warranted under 
these provisions because there is no persuasive evidence of 
additional functional loss due to pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree so 
as to warrant ratings in excess of the current 20 percent for 
the cervical spine and 10 percent for the lumbar spine.

Consideration must also be given to any associated objective 
neurologic abnormalities (in addition to orthopedic 
manifestations), including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note 1.  However, there 
is no evidence of any neurological manifestations of the 
Veteran's cervical and low back disabilities so as to warrant 
a separate rating.  Specifically, the September 2005 VA 
examination revealed that the Veteran had cranial nerves II-
XII intact, deep tendon reflexes were +2 equal and 
symmetrical in all four extremities, he had good sensation to 
pinprick and light touch in all four extremities, and tiptoe 
and heel walking were normal.  The September 2008 VA 
examination report included similar findings.  In addition, 
this examination report also noted normal motor function and 
motor strength in both lower and upper extremities, +1 deep 
tendon reflexes in the upper extremities and +2 in the lower 
extremities, and normal finger to nose and heel to toe.  
Romberg was negative and coordination was normal.  Although 
the December 2004 EMG/NCS study and September 2005 VA 
examination report noted cervical spine radiculopathy, this 
radiculopathy has been characterized as no more than sensory 
in nature (September 2005 VA examination report).  Therefore, 
schedular ratings of no more than 20 percent disabling for 
the cervical spine and 10 percent disabling for the lumbar 
spine are warranted and the Veteran does not otherwise have 
any associated objective neurologic abnormalities, including 
bowel or bladder impairment, which may be rated separately, 
under an appropriate diagnostic code.



Tendonitis, Right Elbow

The Veteran's service-connected right elbow disability has 
been rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5206-5024 [for limitation of flexion 
of either the major or minor forearm (elbow)- tenosynovitis].  
See 38 C.F.R. § 4.27.

Diagnostic Code 5024 provides that tenosynovitis is to be 
rated on limitation of motion of affected parts.  Limitation 
of the elbow and forearm is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206 and 5207 for limitation of 
flexion and extension, respectively.

The Veteran's service treatment records indicate that he is 
right hand dominant.  The normal range of motion for the 
elbow is flexion to 145 degrees and extension to zero 
degrees.  Normal pronation is from zero to 80 degrees and 
normal supination is from zero to 85 degrees.  38 C.F.R. 
§ 4.71, Plate I.

Limitation of flexion of the major forearm to 100 degrees may 
be assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 90 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.

Limitation of extension of the major forearm to 60 degrees 
may be assigned a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 75 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5207.

The Board notes that the Veteran's right elbow has not shown 
limitation of flexion or extension to the degree necessary 
for an evaluation in excess of 10 percent at any time during 
the appeal period.

Upon VA examination in September 2005, the Veteran complained 
that his elbow is sore, deep within the joints and flare-ups 
occur with repetitive flexion or twisting like to turn a 
wrench or carrying heavy objects.  He denied any swelling, 
popping, grinding, or weakness.  He complained that his elbow 
is aggravate at work because of repitive motion and he has to 
stop and rest to give himself relief from the pain.  
Examination of the elbows revealed mild tenderness to 
palpation between the olecranon process and the lateral 
epicondyle of the right elbow.  He had full range of painless 
motion with flexion to 145 degrees, extension to zero 
degrees, supination to 85 degrees bilaterally, and pronation 
to 80 degrees bilaterally.  He had no additional limitation 
in range of motion with repetitive use and there was no 
swelling or crepitation noted of either elbow.  X-ray study 
of the right elbow was normal and the diagnoses included 
tendonitis of right elbow.  

Upon VA examination in September 2008, the Veteran complained 
of occasional right elbow swelling with stiffness along the 
lateral aspect and a constant dull aching pain.  He denied 
loss in range of motion but complained of flare-ups lasting 
seconds throughout the day.  Upon physical examination of the 
right elbow, there was no gross swelling or deformity.  Mild 
tenderness was noted over the lateral epicondyle.  Range of 
motion testing demonstrated no pain with gravity or against 
resistance.  Flexion was zero to 145 with full extension.  
Forearm supination was zero to 85 and pronation was zero to 
80.  Repetitive range of motion time three did not cause an 
increase in pain, fatigue, weakness, lack of endurance, or 
incoordination.  X-ray examination revealed minimal 
irregularity at the olecranon process, which was unchanged 
from the previous radiographs of the right elbow and was 
previously reported to be within normal limits.  The 
diagnoses included right elbow tendinitis, resolved without 
objective residual.  

Thus, based on the schedular criteria, the objective evidence 
indicates that the Veteran's right elbow does not exhibit 
limitation of motion ranges to a degree that would warrant a 
higher evaluation than the 10 percent rating already assigned 
for any period of the increased rating claim.

In addition, the Board has considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), discussed above.  While 
there were complaints of pain and flare-ups, the record 
reflects essentially a full range of motion with no 
additional functional impairment of the right elbow noted on 
clinical examination, as caused by any pain, weakness or 
related factors.  Therefore, the Board determines that a 
higher initial evaluation under DeLuca is not warranted.

The Board has considered whether a higher evaluation could be 
assigned pursuant to other Diagnostic Codes associated with 
elbow impairment. Diagnostic Codes 5209-5212 are inapplicable 
because the appellant does not have any malunion, nonunion, 
or joint fracture of the elbow, and Diagnostic Code 5213 is 
inapplicable as no impairment of forearm supination/pronation 
has been shown.

Bursistis/Tendonitis Right Shoulder

The Veteran's right shoulder disability is currently rated as 
10 percent disabling under Diagnostic Code 5201-5019 [for 
limitation of motion of the arm - bursitis].  See 38 C.F.R. 
§ 4.27.  Specifically, this disability has been rated 10 
percent disabling under Diagnostic Code 5019 by analogy to 
bursitis.  Diagnostic Code 5019 provides that bursitis is to 
be rated according to limitation of motion of the affected 
part, as degenerative arthritis (Diagnostic Code 5003).  
Diagnostic Code 5003 provides a minimum 10 percent rating for 
degenerative arthritis of the joint, then provides that 
higher disability ratings will be rated on the basis of 
limitation of motion under the appropriate range-of-motion 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 (2008).

The shoulder disability may be rated for limitation of motion 
of the arm under Diagnostic Code 5201.  As noted above, the 
record indicates that the Veteran is right-hand dominant.  
Under Diagnostic Code 5201, the minimum compensable rating 
for limitation of motion (of the major or minor shoulder) is 
20 percent, which is assigned when arm motion is limited to 
shoulder level.  An evaluation of 30 percent applies where 
the evidence shows limitation of motion of the major 
extremity to midway between side and shoulder level, or where 
the minor extremity is limited in motion to 25 degrees from 
the side.  Finally, a 40 percent evaluation is for 
application where the major extremity is limited in motion to 
25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

The Board notes that normal range of motion of the shoulder 
is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward 
elevation, or flexion, is from zero to 180 degrees.  Normal 
shoulder abduction is also from zero to 180 degrees.  Normal 
external rotation and internal rotation are from zero to 90 
degrees.

Upon VA examination in September 2005, the Veteran complained 
of swelling and extreme soreness over the mid superior aspect 
of the shoulder.  He also reported flare-ups with any 
repetitive motion, occasional slight popping, and some 
weakness.  He denied instability but complained of limited 
activities because he has trouble with overhead work, heavy 
lifting, or any type of repetitive arm movement.  Examination 
of the shoulders revealed tenderness to palpation at the AC 
(acromioclavicular) joint of the right shoulder and also over 
the tendinous insertion of the acromion just posteriorly to 
it.  He had a negative Hawkins sign bilaterally.  Range of 
motion testing demonstrated abduction to 180 degrees 
bilaterally without pain, external rotation to 56 degrees on 
the right with pain and 90 degrees on the left without pain, 
and internal rotation to 90 degrees bilaterally with pain on 
the right.  He had no additional limitation in range of 
motion with repetitive use, instability, or muscle atrophy 
and he had 5/5 muscle strength when medially and laterally 
rotating the forearms against resistance as well as abducting 
against resistance.  X-ray examination of the right should 
was normal and the diagnoses included right shoulder 
bursitis/tendonitis.  

The September 2008 report of VA examination notes the 
Veteran's complaints of right shoulder stiffness with 
decreased range of motion.  He denied locking or dislocation 
and reported that the problem had been progressive.  He 
reported difficulty lifting minimal weight overhead.  The 
aching type pain lasted all day with flare-ups of sharp pain 
lasting days.  Physical examination of the right shoulder 
revealed some palpable tenderness over the AC joints, no 
gross swelling or deformity, and pain associated with range 
of motion with gravity and against resistance.  Forward 
flexion was from zero to 120, abduction was from zero to 110, 
external rotation was from zero to 80, and internal rotation 
was from zero to 80.  Repetitive range of motion times three 
caused some increase in pain.  There was some fatigue and 
weakness but no lack of endurance or incoordination was 
noted.  No right shoulder abnormality was demonstrated on X-
ray examination.  The diagnoses included right shoulder post 
bursitis/tendinitis with stability.  

As noted above, to warrant a higher rating for his right 
shoulder, the Veteran would have to be found to have 
limitation of motion of the right shoulder to shoulder level.  
VA examination in September 2005 noted forward flexion of 180 
degrees without pain and VA examination in September 2008 
noted forward flexion from zero to 120 degrees with pain.  
Although he had pain with motion on examination in September 
2008, none of these ranges of motion are consistent with a 
finding of limitation of motion to shoulder level, such that 
they would warrant an increase in the Veteran's evaluation 
for his service connected right shoulder disability during 
any period of the increased rating claim.

The range of motion findings contained in this evidence do 
not approach the limitation of arm motion required for 
increased compensation in this case as it is not shown by 
this evidence that that there is limitation of motion of the 
left arm midway between the side and the shoulder level.  As 
such, increased compensation is not warranted for limitation 
of motion of the right shoulder.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Also weighed by the Board were the effects of functional loss 
due to pain in assigning a disability rating, as well as pain 
on motion of the right shoulder.  38 C.F.R. § 4.40, 4.45 
(2008).  However, pain on motion of the right shoulder has 
not been shown by the evidence cited above to limit motion of 
the left arm to a position midway between the side and the 
shoulder level so as to warrant increased compensation, nor 
has there been any objective evidence which would suggest 
entitlement to increased compensation is warranted based on 
"flare-ups"of pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, an evaluation in excess of 10 percent disabling 
for the Veteran's service-connected right shoulder 
bursitis/tendonitis is not warranted.  

Patellofemoral Syndrome

The Veteran's service-connected patellofemoral syndrome, 
right and left knee, has been rated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260-5014 [for 
chondromalacia - limitation of flexion].  See 38 C.F.R. 
§ 4.27.  

Under Diagnostic Code 5014, chondromalacia, substantiated by 
X-ray findings, is rated as degenerative arthritis.  As noted 
above, under Diagnostic Code 5003, degenerative arthritis is 
rated on the basis of limitation of motion for the specific 
joint involved.

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of flexion) and a separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling.

Normal flexion and extension of the knee joint range from 140 
degrees to zero degrees.  38 C.F.R. § 4.71, Plate II (2008).  

Upon VA examination in September 2005, the Veteran reported a 
history of bilateral knee pain just inferior to the patella 
with flare-ups after prolonged sitting or flexion, any type 
of lateral strain on the knees, or weather changes.  He felt 
that his right knee symptomotology is slightly worse than his 
left knee.  He reported stiffness, popping, occasional giving 
way, and frequent locking when walking or after prolonged 
sitting.  He denied weakness, swelling, and limitation of 
activities of daily living or at work.  

Examination of the knees revealed tenderness to palpation at 
the medial joint line and slight right patellar tilt, 
bilaterally, as well as mild right patellar click at 45 
degrees of flexion on the right.  There was no joint 
swelling, erythema or effusion of either knee.  He had 
negative patellofemoral grinding test and there was no pain 
with patellar compression.  Range of motion was full with 
flexion to 140 degrees and extension to zero degrees without 
pain.  He had no additional limitation in range of motion 
with repetitive use of either knee, no motion with varus or 
valgus stress, and negative anterior drawer sign and 
Lachman's test, bilaterally.  There was no varus or valgus 
deformity or quadriceps atrophy and he had 5/5 muscle 
strength with quadriceps and hamstring testing.  X-ray 
examination of the knees was normal and the diagnoses 
included mild bilateral patellofemoral syndrome.  

A September 2008 report of VA examination reflects the 
Veteran's complaints of right knee popping sensation under 
the knee cap with occasional swelling and stiffness.  He also 
reported locking, instability, and falling on several 
occasions without getting hurt.  The Veteran complained of 
difficulty climbing and ascending stairs, kneeling, and 
squatting as well as a dull, aching pain which was 
progressive, lasted all day every day, with flare-ups once or 
twice per week.  

With respect to the left knee, the Veteran also complained of 
locking, popping, some instability, falling, occasional 
swelling and stiffness, difficulty climbing and ascending 
stairs, and problems with kneeling and squatting.  He denied 
any subluxation or dislocation.  As with the right knee, the 
left knee was productive of a dull, aching pain which was 
progressive, lasted all day every day, with flare-ups once or 
twice per week.  

Physical examination of the knees in September 2008 revealed 
no gross swelling or deformity of either knee.  There was 
tenderness in both knees over the patella and along the 
medial joint space as well as pain associated with range of 
motion with gravity and against resistance with some popping 
sensation, bilaterally.  Flexion was from zero to 122 with 
full extension on the right and from zero to 116 with full 
extension on the left.  There was no abnormal motion with 
valgus and varus stress applied on the medial and lateral 
collateral ligaments of either knee and the anterior and 
posterior drawer signs  were negative, bilaterally.  McMurray 
sign was positive on the medial aspect and negative on the 
lateral aspect, left and right, there was positive grind test 
of both knees, and repetitive range of motion times three 
caused some increase in pain and popping but no fatigue, 
weakness, lack of endurance or incoordination, bilaterally.  
X-ray examination, bilateral knees, was normal.  The 
diagnoses included bilateral patellofemoral syndrome.  

As these examination results illustrate, the Veteran has 
exhibited limitation of flexion no worse than 122 degrees on 
the right and 116 degrees on the left, as well as normal 
limitation of extension of each knee.  38 C.F.R. § 4.71, 
Plate II (2008).  Clearly, therefore, disability ratings 
greater than the currently assigned evaluations of 10 percent 
for his service-connected patellofemoral syndrome, right and 
left, cannot be awarded based on impairment resulting from 
limitation of motion of these joints during any period of the 
increased rating claim.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261 (2008) (which require evidence of limitation of 
flexion of the leg to 30 degrees, or limitation of extension 
of the leg to 15 degrees, for the assignment of a 20 percent 
rating).

In this regard, the Board has considered the appropriateness 
of separate compensable ratings based upon limitation of 
flexion and limitation of extension of the Veteran's knees.  
See VAOPGCPREC 9-2004 (Sept. 2004) (in which the VA General 
Counsel determined that separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of flexion and limitation of extension of the 
leg).  Importantly, however, examinations of the Veteran's 
knees have shown normal extension and no worse than 
limitation to 122 degrees of flexion on the right and 116 
degrees of flexion on the left.  As such, separate 
compensable evaluations, based upon objective findings of 
limitation of flexion and limitation of extension of the 
Veteran's knees are not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (2008).

Further, throughout the current appeal, the Veteran has 
repeatedly complained of bilateral knee pain, locking, and 
falling as well a flare-ups once or twice per week.  VA 
examinations of each knee confirm findings of tenderness and 
some increase in pain upon repetitive range of motion times 
three.  Importantly, however, such evaluations also show no 
additional limitation of flexion or extension on repetitive 
use, instability, dislocation, subluxation, or locking.  

Based on these evaluation findings, the Board concludes that 
the currently assigned 10 percent rating for the service-
connected patellofemoral syndrome of the Veteran's left and 
right knee adequately portrays the functional impairment, 
pain, and weakness that the Veteran experiences as a 
consequence of use of this joint.  See Deluca, 8 Vet. App. at 
204-207.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260 and 5261 (2008).

Moreover, although the Veteran has complained of locking, 
instability, and falling, the objective findings note no 
weakness, fatigue, lack of endurance, or incoordination.  As 
such, a separate compensable rating based upon impairment 
resulting from recurrent subluxation or lateral instability 
of the right knee is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008) and VAOPGCPREC 9-2004 (Sept. 
2004).

Under these circumstances, therefore, a basis upon which to 
assign a disability rating greater than the currently 
assigned evaluation of 10 percent for the service-connected 
patellofemoral syndrome of the right knee has not been 
presented and the Veteran's appeal for an increased rating 
for this service-connected bilateral knee disability must be 
denied.

Skin

The Veteran was assigned a noncompensable disability rating 
for residual scars, left second toe and left thumb, under 
Diagnostic Code 7805.  Under Diagnostic Code 7805, scars are 
rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Diagnostic Codes 7800 to 7805 contain the criteria for 
evaluating scars.  Diagnostic Code 7800 applies only to scars 
on the head, face, or neck; thus, it is not for application 
with respect to the left second toe and left thumb scars.  
Diagnostic Code 7801 allows for a 10 percent rating, or 
higher, for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion, which are an area 
exceeding 6 square inches (39 sq. cm.) or greater.  A note, 
following the criteria, defines a deep scar as one associated 
with underlying soft tissue damage.  Diagnostic Code 7802 
provides for a maximum 10 percent rating for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion with an area of 144 square 
inches (929 sq. cm.) or greater.  A note, following the 
criteria, defines a superficial scar as one not associated 
with underlying soft tissue damage.  Under Diagnostic Code 
7803, a maximum 10 percent rating is warranted for unstable 
superficial scars.  A note, following the criteria, defines 
an unstable scar as one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Diagnostic 
Code 7804 provides for a maximum 10 percent rating for 
superficial scars that are painful on examination.  As noted 
above, under Diagnostic Code 7805, scars are to be rated on 
the basis of limitation of function of the affected part.  
38 C.F.R. § 4.118 (2008).

During the pendency of the appeal, the rating schedule for 
evaluating scars was revised and amended.  See 73 Fed. Reg. 
54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after 
that date.  Because the Veteran's claim was received prior to 
October 23, 2008, the revised criteria are not for 
application in his case.  The Board notes that the amendment 
allows for a Veteran to request a review of a scar disability 
under the revised criteria irrespective of whether the 
Veteran's disability has increased since the last review.  
Id.  No such request has been made.

The Board notes that the Veteran underwent VA examinations in 
September 2005 and September 2008.  At the September 2005 VA 
examination, the Veteran reported that the only residual of 
his left second toe scar is that it becomes sore and numb if 
he puts direct pressure on that area such as when walking 
around barefoot.  Similaraly, with respect to his left thumb 
scar, he reported that the only residual is numbness over the 
scar area around the distal tip of the thumb on the palmer 
aspect.  Otherwise, these scars are productive of no 
functional limitation.  Examination of the skin revealed a 
scar over the second left toe on the plantar aspect which 
measured 1.75 centimeters in length and one millimeter in 
width.  The scar was located at the point of flexion of the 
toe and it was numb to touch.  It was pigmented the same as 
the surrounding flesh, there was no erythema, depression, 
hypertrophy or other significance and it was nontender to 
palpation.  The Veteran also had a scar on the left thumb 
which curved from the palmer aspect of the thumb towards the 
dorsal aspect into the nail.  It was a linear scar one 
centimeter in length and one millimeter in width.  The scar 
was flesh colored, non tender to palpation, and there was no 
significant adherence or depression.  There was no breakdown 
and it was also numb to touch.  The diagnoses included well 
healed laceration of the left second toe without residual 
other than scar and well healed laceration of the left thumb 
without residual except scar.  

The September 2008 report of VA examination reflects the 
Veteran's complaints of dull aching pain and numbness in the 
area of left foot, second toe scar.  He also reported that he 
is unable to stand on toes or to squat due to the discomfort.  
In addition, the Veteran complained of numbness with respect 
to the left thumb scar.  Examination of the skin revealed 
that the Veteran's left second toe and left thumb scars were 
nontender, nonadherent, there was no evidence of tisse 
breakdown or change in pigmentation, no change in texture and 
no infection, keloid formation, or evidence of any alopecia 
or hyperhidrosis.  The left second toe scar measured 2 
centimeters in length and one to two millimeters in width.  
The left thumb scar measured 1 centimeter in length and 1 
millimeter in width.  

The scars on the left second toe and left thumb are not of a 
measurable area large enough to warrant a higher rating under 
Diagnostic Code 7801 or 7802.  Additionally, the examinations 
do not show that the superficial scars were unstable or 
painful on examination.  Thus, a compensable rating is not 
warranted under Diagnostic Code 7803 or 7804.  Furthermore, 
the scars are not shown to cause limitation of function of 
the left second toe or left thumb.  Therefore, a higher 
rating is not warranted under Diagnostic Code 7805.  In sum, 
the noncompensable rating that was initially assigned for the 
Veteran's left second toe and left thumb is proper and an 
initial compensable rating is not warranted during any period 
of the increased rating claim.

With respect to the claim for a compensable initial 
evaluation for actinic keratosis, it is noted that the 
Veteran was assigned a noncompensable disability rating for 
actinic keratosis under Diagnostic Code 7806 for dermatitis 
or eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  
Dermatitis or eczema is to be rated under either the criteria 
under Diagnostic Code 7806 or to be rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably disabling.  Dermatitis or eczema that 
involves at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, is rated 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

Diagnostic Code 7800 rates disfigurement of the head, face, 
or neck and provides for a 30 percent evaluation where a skin 
disorder of the head, face, or neck is productive of visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).  

Note 1 of Diagnostic Code 7800 states that the eight 
characteristics of disfigurement for purposes of evaluation 
are: scar five or more inches in length; scar at least one-
quarter inch wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); or skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

The schedular criteria for Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805 pertaining to scars were described above.  

The Board notes that the Veteran underwent VA examinations in 
September 2005 and September 2008.  These examinations 
reflect that the Veteran reported actinic keratosis affecting 
his face, head, arms, ears, back and legs and treatment with 
Efudex and cryotherapy.  Treatment has helped and the 
condition is resolved in the treated areas.  Examination of 
the skin revealed scattered actinic sandpaper textured 
lesions on the forearms and the mid superior aspect of the 
forehead, around the top of the scalp.  The diagnosis was 
actinic keratosis affecting about one to two percent of total 
body surface area and less than one percent of exposed skin.  

As outlined above, less than 5 percent of the Veteran's 
exposed body is affected by actinic keratosis.  Further, the 
evidence indicates that while the Veteran treats his disorder 
with topical creams and ointments, he does not intermittently 
use systemic medications for actinic keratosis.  As such, a 
compensable disability rating of 10 percent is not warranted 
under Diagnostic Code 7806 for actinic keratosis during any 
period of the increased rating claim.

The Board has also considered whether the Veteran would be 
entitled to an additional disability rating under Diagnostic 
Code 7800 for disfigurement of the face, head or neck.  
However, there is no indication from the medical evidence of 
record that the Veteran's actinic keratosis is disfiguring.  
Moreover, there is no medical evidence suggesting that the 
Veteran suffers from any of the 8 characteristics of 
disfigurement outlined above.  38 C.F.R. § 4.118.  As such, 
the Board finds that the Veteran is not entitled to an 
additional disability rating based on disfigurement of the 
face, head or neck.

In addition, the Board has considered whether there are any 
additional Diagnostic Codes pertaining to scars that may 
permit a higher disability evaluation.  However, the 
Veteran's actinic keratosis has not been shown to be 
productive of scars; thus, these Diagnostic Codes are not 
applicable to his claim.  38 C.F.R. § 4.118; Diagnostic Codes 
7801, 7802, 7803, 7804, 7805.  

Extraschedular

As a final matter, the Board has considered whether the 
Veteran's service-connected disabilities present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  In this case there are no 
exceptional or unusual factors with regard to the Veteran's 
increased rating claims.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.")  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for higher evaluations 
for greater symptomatology.  Thus, his disability picture 
with respect to each claim is contemplated by the rating 
schedule and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

Conclusion

In summary, the Veteran is neither entitled to service 
connection for bilateral groin strain; right hand, fifth 
metacarpophalangeal joint (claimed as right knuckle); or a 
gum disorder nor entitled to increased ratings for his 
service-connected cervical and lumbar spine, right elbow, 
right shoulder, bilateral knees, scars, or actinic keratosis.  
The preponderance of the evidence is against these claims for 
service connection and increased initial ratings in excess of 
the assigned evaluations, and the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Accordingly, the appeal is denied as to these 
claims.


ORDER

Entitlement to service connection for bilateral groin strain 
is denied. 

Entitlement to service connection for right hand, fifth 
metacarpophalangeal joint (claimed as right knuckle), is 
denied. 

Entitlement to service connection for a gum disorder is 
denied.

An evaluation in excess of 20 percent for degenerative disc 
disease, cervical spine, is denied.

An evaluation in excess of 10 percent for degenerative disc 
disease, lumbar spine, is denied.

Entitlement to an evaluation in excess of 10 percent for 
tendonitis, right elbow, is denied.

Entitlement to an evaluation in excess of 10 percent for 
bursitis/tendonitis, right shoulder, is denied.

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome, right knee, is denied.

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome, left knee, is denied.

Entitlement to an initial compensable rating for scar, left 
second toe, is denied.

Entitlement to an initial compensable rating for scar, left 
thumb, is denied.

Entitlement to an initial compensable rating for actinic 
keratosis is denied


REMAND

The Veteran claims entitlement to service connection for dry 
eyes.  Specifically, he contends that he has experienced dry 
eyes after undergoing PRK (photorefractive keratectomy) in 
service.  The AOJ denied this claim on the basis that the 
Veteran underwent PRK for vision correction of his refractory 
error, refractive error is a congenital or developmental 
condition and is not subject to service connection, and the 
Veteran developed a dry eye syndrome after the PRK.  

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such service, unless there is 
clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2008).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2008); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  A precedent opinion of 
VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a 
reissue of General Counsel opinion 01-85 (March 5, 1985)) 
held, in essence, that a disease which is considered by 
medical authorities to be of familial (or hereditary) origin 
must, by its very nature, be found to have pre-existed a 
claimant's military service, but could be granted service 
connection if manifestations of the disease in service 
constitute aggravation of the condition.  Moreover, 
congenital or developmental defects, as opposed to diseases, 
cannot be service-connected because they are not diseases or 
injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service-
connected.  Id.

The Veteran was afforded a VA eye examination in August 2005 
which includes diagnoses of moderate dry eye syndrome 
secondary to PRK and status post PRK, both eyes, resulting in 
improved vision, notes slight residual halos, glare, light 
sensitivity, and dry eyes.  

Accordingly, the Board finds that remand is necessary with 
respect to the claim for service connection for dry eye 
syndrome to obtain a medical opinion as to whether the 
Veteran sustained superimposed injury as a result of 
undergoing PRK in service which is not the usual effect of 
this treatment and which has resulted in additional 
disability, to include dry eye syndrome.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for VA examination of the 
Veteran by an ophthalmologist for an 
opinion as to the nature and extent of any 
"additional disability" attributable to 
PRK surgery performed in service.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examination 
report should include a detailed account 
of all manifestations of relevant 
pathology found.  

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that the Veteran suffered any 
additional disability, to include dry eye 
syndrome, as a result of undergoing PRK in 
service.  

If the examiner determines that it is at 
least as likely as not that PRK in service 
caused additional disability, to include 
dry eye syndrome, then the examiner should 
offer an opinion as to whether such 
additional disability, to include dry eye 
syndrome, is the usual effect of this 
treatment or has resulted in aggravation.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

2.  When the development has been 
completed, the AOJ should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the Veteran and his 
representative with a SSOC, and should 
give the Veteran a reasonable opportunity 
to respond before returning the record to 
the Board for further review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


